UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-KSB (Mark One) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2007 OR o TRANSITION REPORT UNDER SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No.000-50662 AMISH NATURALS, INC. (Exact name of small business issuer in its charter) Nevada 98-0377768 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8224 County Road 245, Holmesville, Ohio 44633 (Address of principal executive offices) (Zip Code) Issuer’s telephone number (330) 279-2510 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Title of each class Name of each exchange on which registered Common Stock, None $0.001 par value Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.o Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d)of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes xNo o Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III on this Form 10-KSB or any amendment to this Form 10-KSB.x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x The issuer’s revenues for its most recent fiscal year was: $134,688. The aggregate market value of the 28,747,495 shares of voting stock held by non-affiliates of the registrant was approximately $48,295,792, based on the closing sale price of the common stock on December 12, 2007 of $1.68 per share as reported by the OTC Electronic Bulletin Board.The calculation of such market value should not be construed as an admission or conclusion by the registrant that any person is in fact an affiliate of the registrant. The number of shares outstanding of the registrant’s common stock as of the close of business on December 12, 2007 was 44,179,995. DOCUMENTS INCORPORATED BY REFERENCE The registrant intends to file a definitive proxy statement pursuant to Regulation 14A within 120 days of the end of the fiscal year ended September 30, 2007.Portions of such proxy statement are incorporated by reference into Part III of this Form 10-KSB. Transitional Small Business Disclosure Format (check one): Yes oNo x AMISH NATURALS, INC. ANNUAL REPORT ON FORM 10-KSB FOR THE YEAR ENDED SEPTEMBER 30, 2007 TABLE OF CONTENTS PAGE PART I 5 ITEM 1. Description of Business 5 ITEM 2. Description of Property 8 ITEM 3. Legal Proceedings 9 ITEM 4. Submission of Matters to a Vote of Security Holders 9 PART II 9 ITEM 5. Market for Common Equity and Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities 9 ITEM 6. Management’s Discussion and Analysis or Plan of Operation 10 ITEM 7. Financial Statements 13 ITEM 8. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 40 ITEM 8A. Controls and Procedures 40 ITEM 8B. Other Information 40 PART III 41 ITEM 9. Directors, Executive Officers, Promoters and Control Persons; Compliance With Section 16(a) of the Exchange Act 41 ITEM 10. Executive Compensation 42 ITEM 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 43 ITEM 12. Certain Relationship and Related Transactions 44 ITEM 13. Exhibits 45 ITEM 14. Principal and Accountant Fees and Services 46 SIGNATURES 47 EXHIBIT INDEX 48 3 Cautionary Note Regarding Forward-Looking Statements and Future Prospects Certain statements made in this Annual Report on Form 10-KSB, or made by us in other reports, filings with the Securities and Exchange Commission, press releases or otherwise, are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. The forward-looking statements include, without limitation, any statement that may predict, forecast, indicate or imply future results, performance or achievements, and may contain the words “believe,” “anticipate,” “expect,” “estimate,” “project,” “will be,” “will continue,” “will likely result,” “plan,” or words or phrases of similar meaning. Forward-looking statements involve risks, uncertainties or other factors which may cause actual results to differ materially from the future results, performance or achievements expressed or implied by the forward-looking statements. These statements are based on our management’s beliefs and assumptions, which in turn are based on currently available information. Certain risks, uncertainties or other important factors are detailed in this Annual Report on Form 10-KSB and may be detailed from time to time in other reports we file with the Securities and Exchange Commission, including on Forms 8-K and 10-QSB. Examples of forward-looking statements in this Annual Report on Form 10-KSB include, but are not limited to, our expectations regarding our ability to generate operating cash flows and to fund our working capital and capital expenditure requirements.Important assumptions relating to the forward-looking statements include, among others, assumptions regarding demand for our products, pricing levels, the timing and cost of capital expenditures, competitive conditions and general economic conditions.These assumptions could prove inaccurate.Although we believe that the estimates and projections reflected in the forward-looking statements are reasonable, our expectations may prove to be incorrect.Important factors that could cause actual results to differ materially from the results and events anticipated or implied by such forward-looking statements include: • the risks of a development stage company; • the availability of additional capital to finance our development; • our dependence on management and need to recruit additional personnel; • the limited trading market for our Common Stock; • inherent risks in agriculture; • advances by our competitors;and • other risks, including those described from time to time in our other Securities and Exchange Commission filings. We operate in a very competitive and rapidly changing environment.New risks emerge from time to time.It is not possible for us to predict all of those risks, nor can we assess the impact of all of those risks on our business or the extent to which any factor may cause actual results to differ materially from those contained in any forward-looking statement.We believe these forward-looking statements are reasonable.However, you should not place undue reliance on any forward-looking statements, which are based on current expectations.Further, forward-looking statements speak only as of the date they are made, and unless required by law, we expressly disclaim any obligation or undertaking to update publicly any of them in light of new information or future events. In this Annual Report on Form 10-KSB, “Company,” “the Company,” “us” and “our” refer to Amish Naturals, Inc., a Nevada corporation, and its subsidiaries, unless the context requires otherwise. 4 PART I Item 1.Description of Business. General We are engaged in the manufacturing, marketing and selling of gourmet, all-natural, kosher, dried, organic pasta and fiber-rich pasta made with 100% organic durum wheat. We manufacture, market and sell a variety of dried pastas under the Amish Naturals™ brand label. All of our products are made using either 100% organic durum flour or organic whole wheat flour. We use century-old methods of lamination, as opposed to the extruded, production-line method used by others in the pasta industry for the fettuccini and spaghetti cuts. Our mixing, sheeting, and cutting methods have been used in Amish kitchens for generations to produce a “homemade” quality, taste, and texture.Our penne pasta utilizes the same tradition of mixing and blending with the exception that the penne is produced through an extruder.Our products include Organic Plain Fettuccine, Organic Whole Wheat Fettuccine, Organic Tomato-Basil Fettuccine, Organic Garlic-Parsley Fettuccine, and Fiber-Rich Fettuccine and Spinach Fettuccine. We also have the same flavors in a birds nest spaghetti cut and penne cut. On September 20, 2007 we acquired the Amish Heritage brand of gourmet sauces from Beanies of Lancaster, Inc., including four varieties ofbarbeque sauce, two varieties of Amish ketchup sauce, four gourmet mustards, four fruit spreads, five soup varieties, and two hot sauces, all in a variety of flavors. We will distribute these sauces under the Amish Naturals label “Heritage Line” and have them co-packed at the seller’s production facility in Lancaster, Pennsylvania.All of these sauces are all natural. In October 2007, we acquired the assets of Prima Pasta, Inc., a Los Angeles California based corporation for $450,000. The assets include a lease of a manufacturing facility, manufacturing equipment,trademarks and manufacturing capacity for approximately twenty different pasta products as well as distribution channels. Prima Pasta produces a line of award-winning, long cut pasta products, available in specialty food stores and supermarkets such as: Ralph’s and Albertson’s, Gelson’s, Whole Foods, Raley’s, and Haggen’s.We will operate the Prima Pasta business through a wholly-owned subsidiary of Amish Naturals, Inc., and will produce and sell its 100% natural products under the existing PRIMA pasta brand name. In November 2007, we moved the manufacturing equipment acquired from Prima Pasta to our manufacturing facility in Holmesville, Ohio.We resumed production at the new location.We will be offering additional cuts of pasta under the Amish Naturals label in addition to fulfilling the existing customers of the Prima Pasta brand.We are currently negotiating a new lease for the Los Angeles manufacturing facility, the current lease for which expires on December 31, 2007, and intend to operate the facility as a distribution facility for the West Coast Region.Also in October 2007, we acquired the assets of the thirty-year-old Schlabach Amish Wholesale Bakery in Benton, Ohio for $300,000. The assets include the manufacturing facility, manufacturing equipment and trademarks for a large variety of all-natural gourmet foods, featuring proprietary Amish recipes for granola, nutritional bars, and other whole grain cereal products currently offered in hundreds of retail and specialty outlets, including Whole Foods, Giant Eagle, Dutch Valley and Van Kampem. The Company will continue to manufacture Schlabach Amish Wholesale Bakery’s complete line of gourmet granola products from the Benton, Ohio location. Amish Pasta Company was founded in September 2005 as a Nevada corporation. On October 30, 2006, pursuant to an Agreement and Plan of Merger, dated as of October 27, 2006, Amish Pasta Company merged with and into APC Acquisition Corp., a wholly-owned merger subsidiary of FII, a then-publicly held Nevada corporation. In connection with the merger, Amish Pasta Company changed its name to Amish Naturals, Inc. and merged with and into FII, with FII surviving. On that same day, FII changed its name to Amish Naturals, Inc. Our principal executive offices are located at 8224 County Road 245, Holmesville, Ohio 44633 and our telephone number is 330-279 2510. Products Pastas.We manufacture, market, and sell a variety of dried pastas under the Amish Naturals™ brand label. All of our products are made using either 100% organic durum flour or organic whole wheat flour. We use century-old methods of lamination, as opposed to the extruded production-line method used by others in the pasta industry. Our mixing, sheeting, and cutting methods have been used in Amish kitchens for generations to produce a “homemade” quality, taste, and texture. Our products include Organic Plain Fettuccine, Organic Whole Wheat Fettuccine, Organic Tomato-Basil Fettuccine, Organic Garlic-Parsley Fettuccine, and Fiber-Rich Fettuccine and Spinach Fettuccine. We also have the same flavors in a birds nest spaghetti cut and penne cut.We expect that our pastas will be marketed with a price range for individual selections from $2.99 to $3.99 for a 12 ounce serving. 5 Sauces.On September 20, 2007 we acquired the Amish Heritage brand of gourmet sauces from Beanies of Lancaster, Inc., including four varieties ofbarbeque sauce, two varieties of Amish ketchup sauce, four gourmet mustards, four fruit spreads, five soup varieties, and two hot sauces, all in a variety of flavors. We will distribute these sauces under the Amish Naturals label “Heritage Line” and have them co-packed at the seller’s production facility in Lancaster, Pennsylvania.All of these sauces are all natural.The Amish Heritage products, like our pastas, will be marketed with a price range for individual selection from $2.99 to $3.99 for a 12 ounce serving. Granola Products.In October 2007, we also acquired the assets of the 30-year-old Schlabach Amish Wholesale Bakery in Benton, Ohio. The assets include the manufacturing facility, manufacturing equipment and trademarks for a large variety of all-natural gourmet foods, featuring proprietary Amish recipes for granola, nutritional bars, and other whole grain cereal products currently offered in hundreds of retail and specialty outlets, including Whole Foods, Giant Eagle, Dutch Valley and Van Kampen. The Company will continue to manufacture Schlabach Amish Wholesale Bakery’s complete line of gourmet granola products from the Benton, Ohio location. Sales, Marketing and Distribution Prior to the merger, Amish Pasta Company offered its products through the internet website, www.amishpasta.com, and one distributor. We intend for our products to be sold and distributed through direct sales, wholesale, distributors, and retail specialty and general supermarkets. We have agreements with various nationally recognized food brokers to coordinate our marketing and sales efforts. Effective November 1, 2006, we entered into an exclusive, national agreement with Natural Specialty Sales, Inc., a subsidiary of Acosta Sales and Marketing Co., to negotiate the sales of our natural food products through specialty stores and major food retailers in the United States. The term of the agreement is year-to-year, subject to 30 days written notice of termination by either party for any reason or to termination without notice in the case of a default by the non-terminating party. We have a website for internet marketing at www.amishnaturals.com. Our products are marketed toward health-conscious and kosher-observant adults, in additional to the general pasta and specialty foods markets. We believe our consumers are people who prefer to buy a natural, better-tasting product and are willing to pay a premium price. We intend to rely primarily on brand loyalty, which we expect will create word-of-mouth momentum to promote our products. Our marketing strategy is designed to encourage consumers to try our products for the first time and develop brand loyalty. We intend to accomplish this by educating consumers about the differences between our organic, all-natural products and the competition’s products, as well as through food tasting in various markets, use of advertising media, food show demonstrations, coupon incentives, participation with other food industry incentives, and other marketing methods. We will have a marketing division to coordinate all of our marketing efforts. On October 15, 2007, we announced the appointment of our new National Sales Directors, Bill Pardee and Curt Edmondson, who will focus on the largest nationwide mainline retail grocers and private label/institutional markets in connection with our expanded product lines.Bill Pardee has over 23 years of experience in the consumer packaging goods industry and Curt Edmondson has over 10 years of experience in the grocery industry. In addition, our Chairman of the Board, Martin Silver, retired Executive Vice President of the Hebrew National Division of ConAgra Foods, Inc., has 32 years of sales and marketing experience. Our National Sales Directors are currently working on the category placement of our products with specific regard to shelf space. We will work closely with our broker to gain maximum exposure of our products in the retail marketplace, concentrating on both regular and specialty markets. Using the www.amishco-op.com website and assets it purchased from Amish Co-op, Inc. pursuant to the Asset Purchase Agreement described in “Certain Relationships and Related Transactions,” below, Amish Natural Sub, Inc., our wholly-owned subsidiary, sells all-natural gourmet foods and other items, while placing an emphasis on products made by Amish families or in the Amish tradition. Manufacturing Process We believe our pasta manufacturing process is one of the more important differences between our products and those of our competitors. Our products are manufactured using a “homemade” method of mixing, sheeting, rolling, and cutting each strand of pasta. We have been able to use this same method to produce large quantities with the design and set-up of our production line. This process is called “lamination.”After the pasta product is cut, we use a drying system that allows our pasta to dry so that the result leaves the end-product with the right amount of moisture content once the process is completed. Ingredients are carefully measured to ensure that each pasta product is made using the ingredients in the correct proportions. Production techniques and equipment of Prima Pasta, one of the two companies acquired in October 2007, were similar to those of Amish Naturals, and we are utilizing Prima Pasta’s equipment to expand our Amish Naturals cuts of pasta to include the ‘birds nest cut’ for spaghetti and also for our natural flavors of Spinach, Tomato Basil, Garlic Parsley, Whole Wheat, Plain and High Fiber.Organic wheat will be used in all Amish Natural products. 6 All of our ingredients are carefully selected from suppliers that are able to demonstrate the ability to produce the quality of products that we require. All of our flours are 100% organic and packaged to our requirements. The other added ingredients are also obtained from suppliers that can demonstrate that their products are kosher and, when required, organic. We do not expect material shortages or delays in the manufacture of our products. However, our products are subject to inherent risks in agriculture. We believe that there are numerous companies that could deliver the ingredients for our products under our quality specifications without a substantial increase in cost or delay in delivery. We intend to monitor our supply closely at all times to ensure the best possible ingredients and availability. Competition The specialty foods industry is highly competitive. Customer choices among pasta products include fresh pasta, refrigerated pasta, mass-produced dried pasta, and specialty produced dried pasta, such as our pastas. Our products compete with those of many large companies that make mass-produced pasta products, as well as smaller companies that focus on “premium” pasta and sauces. Almost all of the companies that compete in the mass-produced pasta category are larger than us and have significantly greater resources than us. Because we have positioned our products as organic, all-natural, kosher, gourmet pastas, we believe that we do not compete directly with the mass-produced pasta companies. We are positioning ourselves as a natural alternative to these processed brands. We compete with other national and regional branded products based on our quality and organic, all-natural, and kosher ingredients. In the organic, all-natural foods market, we compete with several brands that are produced by companies that are larger than us. The principal methods of competition in the pasta market include product quality and taste, brand advertising, and packaging. We believe we compete favorably with respect to those factors, although there can be no assurance that we will be able to continue to do so. Our ability to compete successfully in the future will depend on factors both within and outside our control, including general market conditions and our ability to respond to changing market conditions and the activities of our competitors, to control costs, to introduce successful new products, and to grow our customer base. We can give no assurance that we will be able to compete successfully with respect to these factors in the future or that present or future competitors will not successfully compete with us in the future. Intellectual Property We have the following trademarks pending registration in the United States Patent and Trademark Office: “Amish Naturals”, “Amish Organics”, “Amish Naturals Heritage Line” and “A Taste of Pennsylvania”. In connection with our acquisition of the business and substantially all of the assets of Amish Co-op, Inc., we also acquired its trademarks “Amish Pasta”, which is pending registration, and “Naturally Amish Foods”, which has been registered. We use appropriate copyright notices with our packaging and promotional materials. All of our employees have entered into confidentiality agreements with us, pursuant to which they have agreed to keep confidential and not use our trade secrets, including our processes, formulae, ingredients and recipes, except to our benefit. We do not have any patents. Because our manufacturing processes and recipes are not protected by patents or by registered copyrights, our competitors may be able to use our processes and recipes to compete against us notwithstanding our protection efforts. We believe that we are not infringing on the intellectual property rights of any third party, and we intend to take all necessary and appropriate action to protect against dilution or imitation of our products, packaging, and promotional materials and to defend our trademarks, copyrights, and trade secrets against such infringement. Regulation We and our distributors are subject to extensive regulation by federal, state and local authorities that affects our business. All of our pasta products and packaging materials are subject to regulations administered by the Food and Drug Administration (FDA) and the U.S. Department of Agriculture (USDA). Under the Federal Food, Drug and Cosmetic Act of 1938, as amended, the FDA prescribes the requirements and establishes the standards for quality, purity and labeling. Among other things, the FDA enforces statutory prohibitions against misbranded and adulterated foods, establishes safety standards for food processing, establishes ingredients and manufacturing procedures for certain foods, establishes standards of identity for certain foods, and establishes labeling standards and nutrition labeling requirements for food products. Among other requirements, the FDA must approve our products, including a review of the manufacturing processes and facilities used to produce these products before they can be marketed in the United States. We are also subject to USDA regulations for the manufacturing and sale of organic products requiring detailed inspection of our facilities, labeling, use of organic certified ingredients and handling procedures. 7 The Federal Trade Commission (FTC) regulates the advertising of our products and business. In addition, various states regulate our business by enforcing federal and state standards of identity for selected food products, grading food products, inspecting our manufacturing facilities, and, in a few instances, imposing their own labeling requirements on food products. Some food commodities are subject to governmental agricultural programs. These programs have substantial effects on prices and supplies and are subject to Congressional and administrative review. We and our distributors are also subject to various federal, state, and local laws and regulations concerning the discharge of materials into the environment, or otherwise related to environmental protection, including the Clean Air Act, the Clean Water Act, the Resource Conservation and Recovery Act, and the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, also known as Superfund. Superfund imposes joint and several liability on parties that arrange for the disposal of hazardous substances and on current and previous owners and operators of a facility for the clean-up of hazardous substances released from the facility into the environment. New government laws and regulations may be introduced in the future that could result in additional compliance costs, seizures, confiscations, recalls, or monetary fines, any of which could prevent or inhibit the development, distribution, and sale of our products. If we fail to comply with applicable laws and regulations, we may be subject to civil remedies, including fines, injunctions, recalls, or seizures, as well as potential criminal sanctions, which could have a material adverse effect on our business, results of operations, and financial condition. We have not experienced any regulatory problems in the past and have not been subject to any fines or penalties. Independent Certifications We rely on independent certification, such as certifications of our products as “organic” or “kosher,” to differentiate our products in natural and specialty food categories. The loss of any independent certifications could adversely affect our market position as a natural and specialty food company, which could harm our business. We must comply with the requirements of independent organizations or certification authorities in order to label our products as certified. The California Certified Organic Farmers has certified our products as organic under the guidelines established by the USDA. Triangle K and Associates, Inc., a national kosher supervision organization, has certified our products as kosher. Employees As of December 13, 2007, we had35 employees, all of whom were full-time employees. We believe the relationship we have with our employees is good. Item 2.Description of Property. We lease four properties in Holmesville, Ohio, consisting of a processing facility and office and warehouse space. Our 16,000 square foot space is subject to a lease agreement that expires on February 27, 2011. Our 35,000 square foot space is subject to a one-year lease that commenced on January 1, 2007. Our 17,000 square foot space is subject to a one-year lease that commenced on March 1, 2007. We have five-year options to extend the terms of each of those leases on their current terms, subject to cost-of-living increases in the rental payments. Pursuant to the Asset Purchase Agreement with Amish Co-op, Inc., we assumed a lease that expires on September 15, 2007, for a 5,120 square foot building. We also have a right of first refusal to purchase an additional seven acres of land adjacent to the property on which our 16,000 square foot space is located. The purchase option price is $250,000 and the right remains in effect so long as we continue to occupy our 16,000 square foot space. 8 We own a 3,000 square foot manufacturing facility in Benton, Ohio, which we acquired in October 2007 in connection with the acquisition of the assets of the 30 year-old Schlabach Amish Wholesale Bakery. We intend to use this facility to manufacture our granola cereal and granola nutrition bars. In October 2007, we acquired the assets of Prima Pasta, Inc., a Los Angeles California based corporation for $450,000. We are currently negotiating a new lease for the Los Angeles manufacturing facility, the current lease for which expires on December 31, 2007, and intend to operate the facility as a distribution facility for the West Coast Region. We believe that our current space is adequate for our current business operations. Item 3.Legal Proceedings. None Item 4.Submission of Matters to a Vote of Security Holders No matters were submitted to a vote of our stockholders during the fourth quarter of the fiscal year ended September 30, 2007. PART II Item 5.Market for Common Equity and Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities. (a) Market Information Our common shares are not listed on any stock exchange, but are quoted and traded on the OTC Bulletin Board under the symbol “AMNT.” Until October 27, 2006, our common shares were quoted on the OTC Bulletin Board under the symbol “FIII” and had not been traded.The prices set forth below reflect the range of high and low bid quotations per share for our common shares in the designated quarters as reported by the OTCBB. Bid Quotations High Low Fiscal Year 2007: Quarter Ended December 31, 2006 (October 2 through October 24) $ 0.15 $ 0.05 Quarter Ended December 31, 2006 (October 27 through December 29)* $ 2.09 $ 0.975 Quarter Ended March 31, 2007 $ 3.89 $ 1.86 Quarter Ended June 30, 2007 $ 2.23 $ 1.32 Quarter Ended September 30, 2007 $ 2.43 $ 1.60 * After a 2.8 for 1 split (b) Stockholders of Record The approximate number of stockholders of record at December 12, 2007 was 55. The number of stockholders of record does not include beneficial owners of our common stock, whose shares are held in the names of various dealers, clearing agencies, banks, brokers and other fiduciaries. (c) Cash Dividends We have not declared or paid any dividends on our common stock since inception, and we do not intend to pay any cash dividends in the foreseeable future. We intend to retain any future earnings for use in the operation and expansion of our business. Any future decision to pay dividends on common stock will be at the discretion of our Board of Directors and will be dependent upon our fiscal condition, results of operations, capital requirements, and other factors our Board of Directors may deem relevant. 9 (d) Securities Authorized for Issuance under Equity Compensation Plans Plan Category Number of securities to be issued upon exercise of outstanding options, warrants and rights (a) Weighted-average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (c) Equity compensation plans approved by security holders 0 N/A N/A Equity compensation plans not approved by security holders 2,985,000 $1.12 5,015,000 Total 2,985,000 $1.12 5,015,000 The 2006 Amish Naturals, Inc. Incentive Stock Option Plan has not been approved by security holders.This Plan was adopted by the Board in October 2006.There are 8,000,000 shares authorized under this Plan. The options have a five-year term with vesting ratably over a five-year period.Executive Officers and Directors are eligible participants under this Plan. Item 6.Management’s Discussion and Analysis or Plan of Operation. The following discussion of our financial condition and results of operations should be read in conjunction with the consolidated financial statements and related notes included elsewhere in this report. Certain statements in this discussion and elsewhere in this report constitute forward-looking statements within the meaning of Section 21E of the Securities and Exchange Act of 1934. See “Forward Looking Statements” elsewhere in this report. Because this discussion involves risk and uncertainties, our actual results may differ materially from those anticipated in these forward-looking statements. Overview of Amish Naturals Amish Naturals, Inc. is a start-up, development-stage company and although we have made the first sales of our products, we have not yet generated or realized any significant revenues from our business operations. During the period from January 1, 2006 (commencement of operations) to September 30, 2007, Amish Naturals raised capital in the form of short-term notes payable, the sale of shares of our common stock, the exercise of warrants to purchase shares of our common stock, and through the issuance of long term convertible debt. The proceeds of the notes payable were used to acquire a production facility site and the equipment management believes is necessary for Amish Naturals to commence operations. The proceeds of the sale of shares of our common stock were used to retire one of the short-term notes payable and acquire additional production equipment. The proceeds for the exercise of warrants were used for working capital. The proceeds from the long term convertible debt were used to retire short term debt and will be used for working capital, expansion of distribution and production facilities and product development. Management’s plan is to produce a line of natural organic, kosher pasta products and related items to be sold through food product distributors. On October 27, 2006 we completed a merger with FII, Inc. As the now-former stockholders of the former private company hold the majority of our outstanding common stock after the merger, the transaction has been accounted for as a “reverse merger” and the financial statements are those of the former private company. In connection with the merger, we raised $2,628,022 through the sale of 2.9 million equity units. Each unit includes one share of our common stock and a warrant to purchase ½ share of our common stock. Each unit sold for $.90. Neither the shares nor the warrants have any registration rights. We used a portion of the proceeds of this private placement to repay the note payable in full and to redeem shares of FII held by the former majority stockholder of FII. During the year ended September 30, 2007 all of the warrants were exercised with net proceeds of $1,301,814. In February 2007, we raised $1,395,965 through the sale of 664,745 shares of our common stock and obtained $300,000 from a short-term note payable. In July and August 2007 we obtained an additional $600,000 from short term notes payable. In September 2007 we closed on the sale of a senior secured convertible note in the principal amount of $6,000,000. The $900,000 of short term notes payable were repaid with a portion of the proceeds of the convertible note payable. 10 In March 2007, we commenced producing product for sale. During the year ended September 30, 2007, we shipped products with total gross sales price of $134,688, and at September 30, 2007 we had inventories of finished goods and raw materials with total cost of $449,702. There is no historical financial information about us upon which to base an evaluation of our performance. We are a development stage company and have not generated any significant revenues from our operations. We cannot guarantee we will be successful in our core business, or in any business operations. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources. Results of Operations for the year ended September 30, 2007, and for the Period from January 1, 2006 (commencement of operations) to September 30, 2007 During the year ended September 30, 2007, and for the period from commencement of operations to September 30, 2007, we had a loss of $4,151,041, and $4,552,083, respectively. Our expenses relate to the development of a sales and marketing plan, product development activities, commercial production of inventory, costs associated with implementation of the infrastructure necessary to support our operations once they commence, initial sales and marketing activities and stock option expenses, as detailed below. In addition, we incurred legal and accounting fees related to our reverse merger transaction with FII in October 2006. During the period from January 1, 2006 (commencement of operations) to September 30, 2007, our operations were limited to the acquisition and installation of certain of our equipment and introducing our products to distributors and retail organizations. We commenced commercial production in March 2007 and had our initial sales in May 2007. Since we commenced production, many of the expenditures recorded as product development costs through February 2007 are now recorded as inventory and eventually will be recorded as cost of sales. We continue to incur product development costs as we expand our product lines. During the year ended September 30, 2007 our Board of Directors authorized the grant of options to purchase 2,985,000 shares of our common stock to officers, directors, employees, and consultants. The exercise price of these options ranged from $1.00 per share to $3.09 per share and vest at various times over four years. We determined the value of these options using the Black Scholes Merton option valuation model to be $1,791,020. We are amortizing this amount over the vesting period of each option. We charged $622,777 to expense during the year ended September 30, 2007 related to these options. Professional fees during fiscal 2007 included legal fees of $411,039.These fees related to our reverse merger with FII and our regulatory filing requirements. Our general and administrative costs of $1,927,521 include the salaries of our administrative staff and the costs associated with executing our business plan. In October 2007 we acquired substantially all of the assets of two entities; Prima Pasta, Inc. and Schlabach Amish Wholesale Bakery, LLC.The combined purchase prices of the assets of the two entities was $750,000 and consisted of cash and the repayment of an existing note receivable.The assets acquired consisted of inventory, equipment, customer lists, trade names and other intellectual properties. We will allocate the purchase price of the assets acquired as follows: Land and Building $ 50,000 Accounts receivable 25,000 Inventory 50,000 Equipment 350,000 Intangible assets 275,000 Total $ 750,000 11 The combined revenue of the two entities approximately $350,000 during their last fiscal years and each recorded a small profit or loss. The acquisition of Prima Pasta, Inc. provides us with additional equipment and a second brand name that has shelf space and existing customers.We believe that the additional brand will enhance its market presence and the equipment will provide additional productive capacity. The acquisition of Schlabach Amish Wholesale Bakery, LLC provides us with a complementary line of products. Liquidity and Capital Resources At September 30, 2007, our total assets were $7,022,468, which included cash balances of $3,770,542. We invested $2,708,982 in property and equipment, which was placed in service on March 1, 2007. Our total liabilities were $1,630,143, which is net of discount on our convertible note payable of $4,602,359.Our working capital was $4,166,063 at September 30, 2007. In February 2007, we sold 664,745 shares of our common stock in a private offering to 26 accredited investors. The net proceeds of this offering were $1,395,965. Also in February 2007, warrants to purchase 500,000 shares of our common stock were exercised. The proceeds from this exercise were $450,000. In June 2007, warrants to purchase 561,111 shares of our common stock were exercised. The proceeds of this exercise were $504,880. In July 2007 we obtained a short term loan of $100,000 and in August 2007 we obtained a short term loan of $500,000. In September 2007, we obtained funding in the form of long term convertible debt payable in the amount of $6 million. Despite our negative cash flows from operations of $3,819,077 and $4,020,197 for the year ended September 30, 2007 and the period from January 1, 2006 (commencement of operations) to September 30, 2007, we have been able to obtain operating capital through private debt funding sources, the sale of shares of our common stock and the exercise of warrants to purchase shares of our common stock. In September 2007 we closed on the sale of a senior secured convertible note in the principal amount of $6,000,000. We received approximately $5,470,000 of net proceeds of which $900,000 was used to repay debt. The balance of the net proceeds will be used for distribution and production facilities expansion, product development and working capital. Management’s plan includes the continued development and implementation of our business plan. As of the date of this report, we have begun to generate revenues from our business operations.However, revenues that we are realizing are not sufficient to sustain our operations. Plan of Operation for the Next 12 Months During the next 12 months, we plan to continue producing and commence sales of our line of pasta products. We have executed distribution agreements for our products with national food product distributors and will continue our development of products that are complementary to our pasta lines. We commenced sales to our distributors and retail stores in May 2007. Since inception, we have funded our operations from the proceeds of short-term borrowings, some of which were repaid in October 2006 from the proceeds of private placements of common stock, and of common stock and warrants. Although we expect that, during the next 12 months, our operating capital needs will be met by our current economic resources and, if required, by additional private capital stock transactions, there can be no assurance that funds required will be available on terms acceptable to us or at all. If we are unable to raise sufficient funds on terms acceptable to us or on a timely basis, we may be unable to continue with our business plan. If equity, or convertible debt, financing is available to us on acceptable terms, it could result in additional dilution to our stockholders. Off-Balance Sheet Arrangements We have no off balance sheet arrangements at September 30, 2007. 12 Item 7.Financial Statements. Amish Naturals, Inc. and Subsidiary (Formerly Amish Pasta Company, Inc.) (A Company in the Development Stage) Consolidated Financial Statements As of September 30, 2007, For the Period from January 1, 2006 (Commencement of Operations) to September 30, 2006, For the Year Ended September 30, 2007, and For the Period from January 1, 2006 (Commencement of Operations) to September 30, 2007 Report of Independent Registered Public Accounting Firm: 14 Financial Statements of Amish Pasta Company, Inc. Balance Sheet, September 30, 2007 15 Statement of Operations for the Year Ended September 30, 2007, for the Period from January 1, 2006 (Commencement of Operations) to September 30, 2006 and for the Period from January 1, 2006 (Commencement of Operations) to September 30, 2007 16 Statement of Shareholders' Equity for the Period from January 1, 2006 (Commencement of Operations) to September 30, 2007 17 Statement of Cash Flows for the Year Ended September 30, 2007, for the Period from January 1, 2006 (Commencement of Operations) to September 30, 2006 and for the Period from January 1, 2006 (Commencement of Operations) to September 30, 2007 18 Notes to the Financial Statements 20 13 Report of Independent Registered Public Accounting Firm To the Board of Directors Amish Naturals, Inc. We have audited the accompanying consolidated balance sheet of Amish Naturals, Inc. (formerly Amish Pasta Company, Inc.) (a Company in the Development Stage) as of September 30, 2007 and the related consolidated statements of operations, shareholders' equity and cash flows for the year ended September 30, 2007 and for the period from January 1, 2006 (commencement of operations) to September 30, 2006 and the period from January 1, 2006 (commencement of operations) to September 30, 2007. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Amish Pasta Company, Inc. as of September 30, 2007, and the results of its operations and its cash flows for the year ended September 30, 2007 and for the period from January 1, 2006 (commencement of operations) to September 30, 2006 and the period from January 1, 2006 (commencement of operations) to September 30, 2007, in conformity with accounting principles generally accepted in the United States of America. The accompanying condensed and consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 7, Financial Results, Liquidity and Management's Plan to the financial statements, the Company has suffered losses since inception, has negative cash flows from operations and must continue to obtain operating capital through private debt sources to meet its obligations and sustain its operations, has negative working capital, and has not as of yet completely implemented its business plan, which raise substantial doubt about its ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 7. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Kelly & Company Costa Mesa, California December 15, 2007 14 Amish Naturals, Inc. and Subsidiary (Formerly Amish Pasta Company, Inc.) (A Company in the Development Stage) Consolidated Balance Sheet As of September 30, 2007 ASSETS Current assets: Cash $ 3,770,542 Accounts receivable-trade 76,077 Inventories 449,702 Prepaid insurance 50 Total current assets 4,296,371 Property and equipment, net of accumulated depreciation of $108,023 2,600,959 Note receivable 100,000 Intangible asset 25,000 Deposits 138 Total assets $ 7,022,468 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable - trade $ 24,814 Accrued expenses 84,182 Capital lease obligations - current portion 8,177 Note payable - current portion 13,135 Total current liabilities 130,308 Convertible note payable, net of discount of $4,602,359 1,428,474 Capital lease obligations 35,522 Note payable 35,839 Total liabilities 1,630,143 Commitments and contingencies Shareholders' equity: Series A convertible preferred , $0.001 par value, 20,000,000 shares authorized, none issued - Common stock, $0.001 par value, 200,000,000 shares authorized, 44,129,995 shares issued and outstanding 44,130 Additional paid-in capital 9,900,278 Deficit accumulated during the development stage (4,552,083 ) Total shareholders' equity 5,392,325 Total liabilities and shareholders' equity $ 7,022,468 The accompanying notes are an integral part of the financial statements. 15 Amish Naturals, Inc. and Subsidiary (Formerly Amish Pasta Company, Inc.) (A Company in the Development Stage) Consolidated Statement of Operations For the Period from January 1, 2006 (Commencement of Operations)to September 30, 2006, For the Year Ended September 30, 2007, and For the Period from January 1, 2006 (Commencement of Operations) to September 30, 2007 For the Year EndedSeptember 30, 2007 For the Period From January 1, 2006 (Commencement of Operations) to September 30, 2006 For the Period From January 1, 2006 (Commencement of Operations) to September 30, 2007 Gross sales $ 134,688 - $ 134,688 Less: returns and allowances (27,483 ) - (27,483 ) Net sales 107,205 - 107,205 Cost of sales (329,695 ) - (329,695 ) Gross profit (222,490 ) - (222,490 ) Operating expenses: Marketing 516,525 $ 175,214 691,739 General and administrative 1,927,521 92,703 2,020,224 Product development 132,483 84,623 217,106 Professional fees 547,829 22,217 570,046 Stock-based charges 622,777 - 622,777 Total operating expenses 3,747,135 374,757 4,121,892 Operating loss (3,969,625 ) (374,757 ) (4,344,382 ) Other income (expense): Interest income 15,383 3,550 18,933 Interest expense (196,799 ) (29,835 ) (226,634 ) Total other income (expense) (181,416 ) (26,285 ) (207,701 ) Net loss $ (4,151,041 ) $ (401,042 ) $ (4,552,083 ) Net loss per common share - basic and diluted $ (0.10 ) $ (0.02 ) $ (0.13 ) Weighted average number of shares outstanding - basic and diluted 41,704,340 25,000,000 34,545,337 The accompanying notes are an integral part of the financial statements. 16 Amish Naturals, Inc. and Subsidiary (Formerly Amish Pasta Company, Inc.) (A Company in the Development Stage) Consolidated Statement of Shareholders' Equity For the Period from January 1, 2006 (Commencement of Operations) to September 30, 2007 Deficit Accumulated Additional In The Convertible Preferred Stock Common Stock Paid-In Development Shares Value Shares Value Capital Stage Total Balance at January 1, 2006 (commencement of operations) - Founders shares issued for cash ($0.0001 per share) - - 25,000,000 $ 25,000 $ (23,900 ) - $ 1,100 Net loss - $ (401,042 ) (401,042 ) Balance, September 30, 2006 - - 25,000,000 25,000 (23,900 ) (401,042 ) (399,942 ) Shares issued in reverse merger - - 25,200,250 25,200 (25,200 ) - - Redemption of shares - - (11,200,000 ) (11,200 ) (223,800 ) - (235,000 ) Sale of shares and warrants for cash at $0.90 per unit - - 2,900,000 2,900 2,625,122 - 2,628,022 Exercise of warrants at $0.90 per share - - 1,450,000 1,450 1,300,364 - 1,301,814 Sale of shares for cash at $2.10 per share - - 664,745 665 1,395,300 - 1,395,965 Amortization of value of stock options granted - 622,777 - 622,777 Value of warrants and imbedded conversion feature of debt financing - 4,159,178 - 4,159,178 Shares issued in acquisition of subsidiary at $0.27 per share - - 75,000 75 20,189 - 20,264 Shares issued in debt financing transaction - - 40,000 40 50,248 - 50,288 Net loss - (4,151,041 ) (4,151,041 ) Balance, September 30, 2007 - $ - 44,129,995 $ 44,130 $ 9,900,278 $ (4,552,083 ) $ 5,392,325 The accompanying notes are an integral part of the financial statements. 17 Amish Naturals, Inc. and Subsidiary (Formerly Amish Pasta Company, Inc.) (A Company in the Development Stage) Consolidated Statement of Cash Flows For the Period from January 1, 2006 (Commencement of Operations) to September 30, 2006, For the Year Ended September 30, 2007, and For the Period from January 1, 2006 (Commencement of Operations) to September 30, 2007 For the Year Ended September 30, 2007 For the Period From January 1, 2006 (Commencement of Operations) to September 30, 2006 For the Period From January 1, 2006 (Commencement of Operations) to September 30, 2007 Cash flows used in operating activities: Net loss $ (4,151,041 ) $ (401,042 ) $ (4,552,083 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 108,023 - 108,023 Stock-based compensation 622,777 - 622,777 Interest paid in stock 80,123 - 80,123 Accretion of debt discount 86,819 - 86,819 Accrued interest 30,833 - 30,833 Changes in operating assets and liabilities: (Increase) decrease in: Accounts receivable-trade (76,077 ) - (76,077 ) Inventory (429,438 ) - (429,438 ) Other assets (50 ) (120 ) (170 ) Increase (decrease) in: Accounts payable - trade (75,766 ) 100,580 24,814 Accrued liabilities 54,347 29,835 84,182 Accrued payroll taxes (9,101 ) 9,101 - Advances from related party (60,526 ) 60,526 - Net cash used in operating activities (3,819,077 ) (201,120 ) (4,020,197 ) Cash flows used in investing activities: Acquisition of equipment (1,302,657 ) (1,313,652 ) (2,616,309 ) Deposits (18 ) - (18 ) Acquisition of intangible asset (25,000 ) - (25,000 ) Note receivable converted into acquisition (100,000 ) - (100,000 ) Net cash used in investing activities (1,427,675 ) (1,313,652 ) (2,741,327 ) Cash flows provided by financing activities: Proceeds from the sale of shares and exercise of warrants 5,295,966 1,100 5,297,066 Redemption of shares (235,000 ) - (235,000 ) Repayment of loans (1,799,930 ) - (1,799,930 ) Proceeds from loans 5,570,000 1,699,930 7,269,930 Net cash provided by financing activities 8,831,036 1,701,030 10,532,066 Net increase in cash 3,584,284 186,258 3,770,542 Cash - beginning of period 186,258 - - Cash - end of period $ 3,770,542 $ 186,258 $ 3,770,542 The accompanying notes are an integral part of the financial statements. 18 Amish Naturals, Inc. and Subsidiary (Formerly Amish Pasta Company, Inc.) (A Company in the Development Stage) Consolidated Statement of Cash Flows For the Period from January 1, 2006 (Commencement of Operations) to September 30, 2006, For the Year Ended September 30, 2007, and For the Period from January 1, 2006 (Commencement of Operations) to September 30, 2007 Supplemental Disclosure of Cash Flow Information For the Year Ended September 30, 2007 For the Period From January 1, 2006 (Commencement of Operations) to September 30, 2006 For the Period From January 1, 2006 (Commencement of Operations) to September 30, 2007 Interest paid $ - - - Income taxes paid $ - - - Schedule of Noncash Investing and Financing Activities Acquisition of equipment for note payable $ 47,001 - $ 47,001 Acquisition of equipment under capital lease $ 47,895 - $ 47,895 Inventory acquired in a related party acquisition for shares valued at $0.27 per share $ 20,264 - $ 20,264 The accompanying notes are an integral part of the financial statements. 19 Amish Naturals, Inc. and Subsidiary (Formerly Amish Pasta Company, Inc.) (A Company in the Development Stage) Notes to the Consolidated Financial Statements As of September 30, 2007, For the Period from January 1, 2006 (Commencement of Operations) to September 30, 2006, For the Year Ended September 30, 2007, and For the Period from January 1, 2006 (Commencement of Operations) to September 30, 2007 1. Description of Business Amish Naturals, Inc., formerly Amish Pasta Company, Inc., (the “Company”) was incorporated in Nevada on September 2, 2005, and commenced operations in January 2006.The Company has been in the development stage since commencing operations. As the Company had no activities prior to January 1, 2006, the financial statements for 2006 are for the nine month period after the commencement of its operations. On October 27, 2006, the Company entered into a merger agreement with FII International, Inc. (“FII”).The shareholders of the Company received 25,000,000 shares of FII common stock, which represented the majority of the outstanding shares after the merger.Therefore, the merger is treated as a “reverse merger” and the previously outstanding shares of FII are treated as an equity transaction by the Company.At the merger, the Company redeemed and retired 11,200,000 shares of FII common stock from the prior majority shareholder for cash of $235,000.In addition, on that date the Company sold 2,900,000 shares of its common stock and warrants to purchase 1,450,000 shares of its common stock at $0.90 per share (the "units").The unit price was $0.90 per unit, for total proceeds of $2,628,022. 2. Summary of Significant Accounting Policies Principles of Consolidation The consolidated financial statements include the accounts of Amish Naturals, Inc. and its wholly owned subsidiary. All significant transactions among the consolidated entities have been eliminated upon consolidation. Definition of Fiscal Year We report our results of operations on a 52- or 53-week fiscal year ending on the last Sunday in September. Fiscal year 2007 was a 53-week year. Basis of Presentation These financial statements are presented in United States dollars and have been prepared in accordance with accounting principles generally accepted in the United States. 20 Amish Naturals, Inc. and Subsidiary (Formerly Amish Pasta Company, Inc.) (A Company in the Development Stage) Notes to the Consolidated Financial Statements As of September 30, 2007, For the Period from January 1, 2006 (Commencement of Operations) to September 30, 2006, For the Year Ended September 30, 2007, and For the Period from January 1, 2006 (Commencement of Operations) to September 30, 2007 2. Summary of Significant Accounting Policies, Continued Development Stage Operations The Company is considered a development stage company in accordance with Statement of Financial Accounting Standards No. 7, Accounting and Reporting by Development Stage Enterprises.Its operations have been limited to marketing and general administrativeactivities, the acquisition of plant and equipment, and a limited amount of product development and limited sales.It has incurred losses of $4,151,041 and $4,552,083 for the year ended September 30, 2007 and for the period from January 1, 2006 (commencement of operations) to September 30, 2007, respectively. The Company's ability to continue as a going concern is dependent on its ability to obtain additional operating capital through private equity and debt sources to fund future operations and ultimately to attain profitable operations (Note 7 - Financial Results, Liquidity and Management's Plan). Use of Estimates Preparing the Company's financial statements in conformity with accounting principles generally accepted in the United States of America ("GAAP") requires management to make estimates and assumptions that affect reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. The financial statements include some amounts that are based on management's best estimates and judgments. The most significant estimates are the determination of the useful lives of property and equipment, the valuation of the discount on the convertible note payable and the determination of the valuation reserve of the United States income tax assets. These estimates may be adjusted as more current information becomes available, and any adjustment could be significant. Fair Value of Financial Instruments Statement of Financial Accounting Standards (“SFAS”) No. 107, Disclosures About Fair Value of Financial Instruments, requires management to disclose the estimated fair value of certain assets and liabilities defined by SFAS No. 107 as financial instruments. Financial instruments are generally defined by SFAS No. 107 as cash and cash equivalents, evidence of ownership interest in equity, or a contractual obligation that both conveys to one entity a right to receive cash or other financial instruments from another entity and imposes on the other entity the obligation to deliver cash or other financial instruments to the first entity. 21 Amish Naturals, Inc. and Subsidiary (Formerly Amish Pasta Company, Inc.) (A Company in the Development Stage) Notes to the Consolidated Financial Statements As of September 30, 2007, For the Period from January 1, 2006 (Commencement of Operations) to September 30, 2006, For the Year Ended September 30, 2007, and For the Period from January 1, 2006 (Commencement of Operations) to September 30, 2007 2. Summary of Significant Accounting Policies, Continued Fair Value of Financial Instruments, Continued At September 30, 2007, the Company’s financial instruments are cash and cash equivalents, accounts receivable-trade, note receivable, accounts payable-trade, accrued liabilities, notes payable and a convertible note payable. The recorded values of cash and cash equivalents, accounts receivable-trade, accounts payable-trade, and accrued liabilities approximate their fair values based on their short-term nature. The recorded value of the convertible note payable before discount approximates the fair value as interest approximates market rates. Cash The Company considers deposits that can be redeemed on demand and investments that have original maturities of less than three months, when purchased, to be cash equivalents. As of September 30, 2007, the Company's cash and cash equivalents were deposited primarily in one financial institution. At September 30, 2007, the Company had $3,670,542 on deposit that exceeded the United States (FDIC) federally insurance limit. Inventories The Company uses the lower of cost (determined using the first-in, first-out method) or market for valuing inventories. Transportation costs are charged to cost of sales when incurred. Identifiable Intangible Assets Identifiable intangible assets with definite lives are amortized over their estimated useful lives and tested for impairment whenever events or changes in circumstances indicate the carrying amount of the asset may be impaired. Identifiable intangible assets that are subject to amortization are evaluated for impairment using a process similar to that used in evaluating elements of property, plant and equipment. If impaired, the intangible asset is written down to its fair value. Intangible assets at September 30, 2007 consist of acquired recipes and trade names acquired in September 2007.Amortization expense of $2,500 per year will be recorded over the estimated life of ten years and will commence in October 2007. 22 Amish Naturals, Inc. and Subsidiary (Formerly Amish Pasta Company, Inc.) (A Company in the Development Stage) Notes to the Consolidated Financial Statements As of September 30, 2007, For the Period from January 1, 2006 (Commencement of Operations) to September 30, 2006, For the Year Ended September 30, 2007, and For the Period from January 1, 2006 (Commencement of Operations) to September 30, 2007 2. Summary of Significant Accounting Policies, Continued Identifiable Intangible Assets, Continued Future amortization of intangible assets is as follows for the years ending September 30: 2008 2,500 2009 2,500 2010 2,500 2011 2,500 2012 and beyond 15,000 Impairment or Disposal of Long-Lived Assets The Company accounts for its long-lived assets under SFAS No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets.” SFAS No. 144 requires that long-lived assets be reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of assets to be held and used is measured by a comparison of the carrying amount of an asset to future net cash flows expected to be generated by the asset. If the carrying amount of an asset exceeds its estimated future cash flows, an impairment charge is recognized in the amount by which the carrying amount of the asset exceeds the fair value of the asset. SFAS No. 144 requires companies to separately report discontinued operations and extends that reporting to a component of an entity that either has been disposed of (by sale, abandonment, or in a distribution to owners) or is classified as held for sale. Assets to be disposed of are reported at the lower of the carrying amount or fair value less costs to sell. Revenue Recognition and Accounts Receivable-Trade Revenue is recognized when title and risk of loss are transferred to customers upon delivery based on terms of sale and collectibility is reasonably assured. Revenue is recognized as the net amount to be received after deducting estimated amounts for discounts, trade allowances, and returns of damaged and out-of-date products.Collectibility is estimated considering the credit conditions of its customers and the payment history of each customer.Accounts receivable-trade that are considered to be uncollectible will be written off against the allowance for doubtful accounts.No allowance for doubtful accounts was considered necessary at September 30, 2007. Marketing Costs The Company incurs various types of marketing costs in order to promote its products, including retailer incentives and consumer incentives. The Company recognizes the cost for each of these types of marketing activities as a reduction of net sales or as selling, general and administrative expense in accordance with generally accepted accounting principles. 23 Amish Naturals, Inc. and Subsidiary (Formerly Amish Pasta Company, Inc.) (A Company in the Development Stage) Notes to the Consolidated Financial Statements As of September 30, 2007, For the Period from January 1, 2006 (Commencement of Operations) to September 30, 2006, For the Year Ended September 30, 2007, and For the Period from January 1, 2006 (Commencement of Operations) to September 30, 2007 Property and Equipment Property and equipment are recorded at cost. Expenditures for major additions and improvements are capitalized, and minor replacements, maintenance, and repairs are charged to expense as incurred. When property and equipment are retired or otherwise disposed of, the cost and the related accumulated depreciation are removed from the Company's accounts and any resulting gain or loss is included in the results of operations for the respective period. Depreciation is provided over the estimated useful lives of the related assets using the straight-line method for financial statement purposes. The Company uses other depreciation methods (generally accelerated) for tax purposes where appropriate. The estimated useful lives for significant property and equipment categories are as follows: Vehicles 3 years Office equipment 3 to 5 years Machinery and equipment 5 to 15 years Buildings and improvements 20 years Property and equipment were placed in service on March 1, 2007, and therefore began recording depreciation on that date. Share Based Payment The Company accounts for employee stock-based payments using the fair value method provided in Statement of Financial Accounting Standards (“SFAS”) No. 123R, Share-Based Payment.The fair value of options granted will be recognized as compensation expense over the vesting period of the options. The Company accounts for non-employee stock-based payments using the fair value method provided by SFAS No. 123R. When stock options are granted to non-employees, the Company will estimate the fair value of the award and recognize related expenses over the performance period as prescribed by EITF 96-18: Accounting for Equity Instrumentsthat are Issued to Other than Employees for Acquiring, or in Conjunction with Selling, Goods or Services.
